493 F.3d 1002 (2007)
Pam HUBER, Appellee
v.
WAL-MART STORES, INC., Appellant
National Chamber Litigation Center, Amicus on Behalf of Appellant Equal Employment Opportunity Commission, Amicus on Behalf of Appellee Equal Employment Advisory Council, Amicus on Behalf of Appellant.
No. 06 2238.
United States Court of Appeals, Eighth Circuit.
July 18, 2007.
Carey Brian Meadors, Rebekah J. Kennedy, Pryor & Robertson, Fort Smith, AR, for Appellee.
James F. Bennett, Megan Heinsz, Dowd & Bennett, CLayton, MO, Timothy C. Mooney, Jr., Bryan & Cave, St. Louis, MO, Eva C. Madison, Robert Scott Littler & Mendelson, Fayetteville, AR, for Appellant.
Shane Brennan, Robin S. Conrad, National Chamber Litigation Center, Ann Elizabeth Reesman, McGuiness & Williams, Washington, DC, for Amicus on Behalf of Appellant.
486 F.3d 480

ORDER
The petition for rehearing en banc is denied. The petition for rehearing by the panel is also denied. Judge Murphy, Judge Bye, Judge Melloy, and Judge Smith would grant the petition for rehearing en banc. Judge Gruender, Judge Benton, and Judge Shepherd did not participate in the consideration or decision of this matter.
MURPHY, Circuit Judge, with whom BYE, MELLOY, and SMITH, Circuit Judges, join, dissenting from denial of rehearing en banc.
Because the panel's opinion renders a statutory provision in the ADA superfluous, overlooks EEOC guidance, and is contrary to the Supreme Court's admonition in US Airways, Inc. v. Barnett, 535 U.S. 391, 122 S. Ct. 1516, 152 L. Ed. 2d 589 (2002), that preferences are a valid means to achieve the statutory goals, I respectfully dissent from the denial of an en banc rehearing of this case.